Citation Nr: 0505211	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from August 1941 to November 1947.  He was a 
prisoner of war (POW) of the Japanese government from April 
9, 1942, to July 3, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.


FINDINGS OF FACT

1.  The veteran had recognized military service from August 
1941 to November 1947 and was held as a POW from April 9, 
1942, to July 3, 1942.

2.  The veteran is diagnosed as having hypertensive 
arteriosclerotic heart disease.


CONCLUSION OF LAW

Heart disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2)  If the veteran; (i) Is a former prisoner of war and: 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

As noted above, the veteran has been recognized as having 
been a POW from April 9, 1942, to July 3, 1942.  He was 
diagnosed as having hypertensive arteriosclerotic heart 
disease (HASHD) on VA examination in November 1998, shown to 
a degree of 10 percent or more.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (2004).  Based upon the new 
regulations, service connection is warranted for heart 
disease.  

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Nor is 
there any prejudice to the veteran by the Board's 
consideration of the new regulations, as set forth above, in 
the first instance.


ORDER

Entitlement to service connection for heart disease is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


